DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response Date
2. 	This Office Action is in response to applicant's response filed on September 29, 2022 

from Non-Final Office Action mailed out on March 31, 2022. 


  			                        Status of Claims 
3.   	Claims 1, 5, 8 and 10 have been amended. Claims 4, 7 and 11 have been 

canceled. Claims 1-3, 5-6 and 8-10 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-3, 5-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being 

anticipated by Sarkar Pub. No. US 2019/0327392 A1 (Hereinafter “Sarkar”).

 	Regarding Claim 1, Sarkar discloses a method for creating a shared viewing experience of an event at an event venue (see Abstract), the method comprising: 
 	 receiving from one participant in a network a request for joint viewing of a video or movie from the network (see paragraphs [0141],  [0143] and [0182]); 
 forwarding the request to predefined additional potential participants to consent to participate in the shared viewing experience of the event (see paragraphs [0105], [0143] and [0182]);  
	selecting a virtual event venue for the shared viewing experience (see paragraphs [0059], [0107], [0136] and [0137]); 
	creating a real time new video which includes three video layers, wherein the three video layers include a video content layer, a video event venue layer, and a video event participant layer (see paragraphs [0052], [0053], [0068] and [0089]);
	broadcasting the new real time video to all participants that consented to participate (see include but not limited to paragraphs [0098]- [0099]), wherein the video event participant layer includes superimposed images of the consenting participants at the virtual event venue shown in the video event venue layer (see figs. 5A-5B and  paragraphs [0084]-[0085]).

 	Regarding Claim 2, Sarkar further discloses wherein the event is selected from a movie, a theater production, a sports event, a communal event, an educational event, a medical event and combinations thereof (see paragraphs [0050] and  [0136]).
Regarding Claim 3, Sarkar further discloses wherein the event venue is selected from a movie theater (cinema), a theater, a sports venue, a community center, a religious services center, an educational establishment and a medical establishment  (see paragraphs [0050] and  [0136]).
Regarding Claim 5,  Sarkar further discloses wherein the creating the video comprises combining digital visual effects, motion graphics and video content (see paragraphs [0052] and [0088]).
Regarding Claim 6,  Sarkar further discloses wherein the creating the video event venue layer comprises choosing the virtual event venue responsive to a number of consenting participants (see paragraphs [0025]-[0026] and [0084]-[0085]).
Regarding Claim 8,  Sarkar further discloses wherein the creating the video event participant layer comprises superimposing virtual images of said participants with at least one of a real images and video of the event venue (see figs. 5A-5B, paragraphs [0025]-[0026] and [0084]-[0085]).
Regarding Claim 9, Sarkar further discloses wherein the broadcasting step comprises broadcasting said video content layer appearing to occur at said event venue with said images of said number of consenting participants(see figs. 5A-5B, paragraphs [0025]-[0026] and [0084]-[0085]).
Regarding Claim 10, the claim is being analyzed with respect to the rejection of claim 1.
				Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T./

							/ALAZAR TILAHUN/							Primary Examiner, Art Unit 2424